Citation Nr: 1511656	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-22 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a disability manifested by joint and muscle pain, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active service from May 1976 to May 1979, and from August 1983 to November 1996, including in the southwest Asia theater of operations during the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In July 2009 and May 2010, the Veteran requested a Board hearing.  The Veteran subsequently withdrew his request for a hearing in April 2011.  See 38 C.F.R. § 20.704(e) (2014).

In February 2014, the agency of original jurisdiction (AOJ) granted the Veteran's claims of service connection for posttraumatic stress disorder, right shoulder disability, and status-post stress fractures of the bilateral ankle with degenerative changes.  As such, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In February 2015, the Veteran submitted a Request for Approval of School Attendance (VA Form 21-674) and Declaration of Status of Dependents (VA Form 21-686c).  It does not appear that the AOJ has addressed these submissions.  Therefore, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran contends that he incurred a lumbar spine disability (which he characterized as a back injury) and a disability manifested by joint and muscle pain during active service.  He alternatively contends that an undiagnosed illness incurred while on active service in the southwest Asia theater of operations during the Persian Gulf War caused or contributed to his current disability manifested by joint and muscle pain.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

The Board notes initially that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has alleged injuring his back during boot camp in the 1970s after lifting heavy objects from the forward flexed position.  The Veteran's service treatment records are not available.  Post-service treatment records reflect complaints of low back pain beginning in September 2003 as well as the April 2007 reports that he had suffered from low back pain since lifting heavy objects in Germany.  An October 2013 VA examiner diagnosed the Veteran with spondylosis without myelopathy; however, no etiology opinion was provided.  With regards to the claimed joint and muscle pain, the Veteran has asserted that such is the result of his service in the Persian Gulf.  In the alternative, he has alleged that these symptoms are associated with fibromyalgia which is the result of his Persian Gulf service.  Post-service VA treatment records dated in March 2014 and April 2014 reflect the Veteran's contentions that he actually suffers from fibromyalgia as well as the provider noting that such diagnosis was "doubtful" based upon the pressure point examination.  An October 2013 VA Gulf War examination addressed the Veteran's claimed lumbar spine, ankle, shoulder and arm disabilities but did not address his contentions regarding joint and muscle pain and/or fibromyalgia.  The Board notes that the Veteran had documented service in Southwest Asia during the Persian Gulf War.  Thus, consideration of 38 U.S.C.A. § 1117(a)(1) for objective indications of a qualifying chronic disability, which includes a disability manifested by joint and muscle pain, is warranted.  See 38 C.F.R. § 3.317 (2014).  Given the foregoing, the Board finds that, on remand, the Veteran should be afforded VA examinations to determine the nature and etiology of his claimed lumbar spine disorder and disability manifested by joint and muscle pain, to include as due to an undiagnosed illness.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a lumbar spine disability and/or for a disability manifested by joint and muscle pain since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his lumbar spine disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a lumbar spine disability, if diagnosed, is related to active service or any incident of service.  If arthritis of the lumbar spine is diagnosed, then the examiner is asked to state whether it manifested within 1 year of the Veteran's discharge from active service (or by November 1997) and to identify the manifestations of arthritis, if possible.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred a lumbar spine disability during active service.  The examiner also is advised that the lack of in-service complaints of or treatment for a lumbar spine disability is not persuasive evidence that it did not occur during service.

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his disability manifested by joint and muscle pain.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should note and detail all symptoms of joint and muscle pain reported by the Veteran.  The examiner should state whether the Veteran's claimed disability manifested by joint and muscle pain is attributable to a known clinical diagnosis and, if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such diagnosis is related to active service.

If any symptoms of joint and muscle pain are not attributable to a known clinical diagnosis, then the examiner should state whether unexplained chronic multisymptom illness defined in 38 C.F.R. § 3.317 by a cluster of signs or symptoms such as those previously listed, including fibromyalgia, if present, as established by history, physical examination, and laboratory tests, either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period.  The examiner also should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such unexplained chronic multisymptom illness, if present, is related to active service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred a disability manifested by joint and muscle pain during active service or, alternatively, an undiagnosed illness initially experienced while on active service in the southwest Asia theater of operations during the Persian Gulf War caused or contributed to a disability manifested by joint and muscle pain.  The examiner also is advised that the Veteran alternatively contends that he incurred fibromyalgia while on active service in the southwest Asia theater of operations during the Persian Gulf War and this caused or contributed to a disability manifested by joint and muscle pain.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

